United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-31771 MEDLINK INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 41-1311718 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 Roebling Court, Ronkonkoma, NY 11779 (Address of principal executive offices) 631-342-8800 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: as of March 31, 2010 there were 35,467,236 Class A and 5,361,876 Class B shares outstanding. MEDLINK INTERNATIONAL, INC. FORM 10-Q INDEX Item Page Part I. Explanatory Note FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets at March 31, 2010 (unaudited) and December 31, 2009 (audited) 3 Condensed Consolidated Statements of Operations for the three months and Three Months ended March 31, 2010 and 2009(unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls & Procedures 21 Part II. OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Default Upon Senior Securities 23 Item 4. Submission of Matters To a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 Ex. 31.1 Section 302 Certification of Chief Executive Officer Ex. 31.2 Section 302 Certification Chief Financial Officer Ex. 32.1 Section 906 Certification Chief Executive Officer Ex. 32.2 Section 906 Certification of Chief Financial Officer 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements MEDLINK INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, 2010 2009 Current Assets: Cash $ 41,050 $ 4,843 Accounts Receivable 475,998 289,346 Total current assets 517,047 294,189 Office equipment (at cost) net of accumulated depreciation 219,425 186,205 Intangible asset (at cost), net of accumulated amortization 10,938 10,938 Security deposit 12,950 12,950 Other assets 1,212,167 - Total Assets $ 1,972,527 $ 504,282 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses 153,104 145,044 Due to related party 947,322 1,002,430 Liabilities from discontinued operations 804,141 804,141 Total current liabilities 1,904,567 1,951,605 Total liabilities 1,904,567 1,951,605 Stockholders' equity: Common stock Class A $.001 par value; authorized 150,000,000 shares; 35,167,236 and 31,567,236 shares issued as of March 31, 2010 and December 31, 2009, respectively 35,467 31,567 Common stock B Class B $.001 par value; authorized 50,000,000 as of March 31, 2010; 5,361,876 issued and outstanding 5,362 5,362 Additional paid-in capital 21,591,726 20,093,341 Accumulated deficit (21,434,044 ) (21,447,044 ) Treasury stock (130,551 ) (130,551 ) Total stockholders' equity/deficit 67,960 (1,447,325 ) Total stockholders’ liabilities and stockholder equity $ 1,972,527 $ 504,282 See accompanying notes to consolidated financial statements 3 MEDLINK INTERNATIONAL INC. CONDENSEDCONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months ended March 31, 2010 2009 Sales $ 610,769 $ 144,970 Cost of Revenues 196,700 3,084 Gross Profit 414,069 141,103 Operating expenses: Operating and administrative 99,706 507,564 Consulting Expense 61,443 - Compensation Expense 227,872 - Depreciation and amortization 12,047 20,070 Total Operating expenses 401,068 527,634 Net Profit/(Loss) $ 13,000 $ (386,531 ) Basic and diluted loss per share (Class A) $ 0.00 $ (0.01 ) Basic and diluted loss per share (Class B) $ 0.00 $ (0.07 ) Weighted average number of basic shares outstanding (Class A) 35,467,236 26,947,333 Weighted average number of basic shares outstanding (Class B) 5,361,876 5,361,876 See accompanying notes to consolidated financial statements 4 MEDLINK INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, Cash flows from operating activities: 2010 2009 Net Profit/(Loss) $ 13,000 $ (386,531 ) Adjustment to reconcile net loss to cash flows used in operating activities: Share based compensation 107,284 340,085 Shares issued for consulting services 47,833 Depreciation 12,047 20,070 Amortization - 2,085 Changes in operating assets and liabilities: Accounts receivable (186,652 ) (24,628 ) Deposits - (12,950 ) Other assets - (3,700 ) Accounts payable 8,061 - Accrued expense and other current liabilities - 23,758 Net Cash used in operating activities 1,573 (41,051 ) Cash flows from investing activities: Purchase of fixed assets (45,267 ) (898 ) Adjustment to net fixed assets - 10,033 Write-down - 53,922 Net cash provided by (used in) investing activities (45,267 ) 63,057 Cash flows from financing activities: Proceeds from Private Placement 135,001 - Repayment of loans - (38,394 ) Advanced from officer/shareholders (55,100 ) 43,921 Net cash flows provided by financing activities 79,901 5,527 NET INCREASE (DECREASE) IN CASH 36,207 27,553 CASH-AT BEGINNING OF PERIOD 4,843 (26,834 ) CASH-AT END OF PERIOD $ 41,050 $ 699 Supplemental disclosure of cash flow information: Cash paid during the year for interest $ - $ - Cash paid for taxes $ 596 $ - Supplemental disclosure of non-cash financing activities: Share based compensation $ 107,284 $ 340,845 $ - $ - Issuance of common shares for consulting and other services rendered $ 1,260,000 $ - See accompanying notes to consolidated financial statements 5 MEDLINK INTERNATIONAL INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (UNAUDITED) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business MedLink International Inc. (the “Company”) is a healthcare information enterprise system business focused on the physician sector.The Company is in the business of selling, implementing and supporting software solutions that provide healthcare providers with secure access to clinical, administrative and financial data in real-time, allowing them to improve the quality, safety and efficiency in the delivery of healthcare services primarily through the sale of its flagship product the MedLink TotalOffice EHR. Basis of Accounting The financial statements are prepared using the accrual basis of accounting where revenues and expenses are recognized in the period in which they were incurred.The basis of accounting principles conforms to accounting principles generally accepted in the United States of America. Principles of Consolidation The consolidated financial statements include the accounts of the Company and all of its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated. Interim Financial Statements The accompanying interim unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In our opinion, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three-month period ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. For further information, refer to the financial statements and footnotes thereto included in our Form 10-K Report for the fiscal year ended December 31, 2009. In the opinion of the Company’s management, all adjustments (consisting of normal recurring accruals) necessary to present fairly the Company’s financial position as of March 31, 2010, the results of operations for the three months ended March 31, 2010 and 2009, and the cash flows for the Three Months ended March 31, 2010 and 2009, have been included.The results of operations for such interim periods are not necessarily indicative of results of operations to be expected for the full year. In accordance with the Financial Accounting
